Title: To George Washington from John Glover, 7 November 1780
From: Glover, John
To: Washington, George


                        
                            Sir
                            Totawa Bridge 7 Novr 1780
                        
                        It appeared if I recollect right by the Minutes laid before the Board of Officers, by your Excellency a few
                            days ago, that the Enemies force has been reduc’d about 1500 Since the 6th Septr. How much our army has weakened since
                            that period, I do not pretend to determin; but should Imagin, from discharges, desertions, Deaths, & other
                            Casualties; (Including Major Lees Corps gone to the Southward,) about Six Hundred; if this is the case, and the six Months
                            mens times are so near Expir’d; when the Massachusetts Lines only, will loom near 4,000 Men—its my Opinion no Troops can
                            be spared from this to reinforce the Southern army.
                        If the Hampshire, Massachusetts, & New York Lines, be Sufficient to Garison West-Point & its
                            Dependancies, I should recommend, Connecticutt, Jersey, & Pennsylvania Lines to be Cantoon’d in the Jersies.
                        The Continental Soldiers are almost naked, many of them falling sick with colds, bad Coughs, and Rheumatick
                            Complaints, this with the saving that will be made in the wair of Tents, I think is an argument to
                            Induce us to take Winter Quarters early. The last Campaign every thing Suffered by Keeping the Field so long, our
                            Expectations were then Different, which fully Justified the Measure. With Difidence I am Sir your Excellencies most Obedt
                            Humle servt
                        
                            Jno. Glover B. General
                        
                    